Exhibit 10.3 NOTE CONVERSION AGREEMENT This Note Conversion Agreement (“Agreement”) is made effective as of April 1, 2010, (the “Effective Date”) by and between Home System Group, a Nevada corporation (the “Company”) and Think Big Trading Limited (the “Investor”). RECITALS WHEREAS, the Investor advanced loans to the Company in the amount of two million nine hundred thousand dollars ($2,900,000.00)as of April 1, 2010 (the “Loan”); WHEREAS, the Loan is evidenced by an unsecured non-interesting bearing promissory note in the form attached hereto as Exhibit
